Case 2:18-cv-00332 Document 1 Filed in TXSD on 10/09/18 Page 1 of 9




                                                      2:18-CV-332
Case 2:18-cv-00332 Document 1 Filed in TXSD on 10/09/18 Page 2 of 9
Case 2:18-cv-00332 Document 1 Filed in TXSD on 10/09/18 Page 3 of 9
Case 2:18-cv-00332 Document 1 Filed in TXSD on 10/09/18 Page 4 of 9
Case 2:18-cv-00332 Document 1 Filed in TXSD on 10/09/18 Page 5 of 9
Case 2:18-cv-00332 Document 1 Filed in TXSD on 10/09/18 Page 6 of 9
Case 2:18-cv-00332 Document 1 Filed in TXSD on 10/09/18 Page 7 of 9
Case 2:18-cv-00332 Document 1 Filed in TXSD on 10/09/18 Page 8 of 9
Case 2:18-cv-00332 Document 1 Filed in TXSD on 10/09/18 Page 9 of 9
